         Case 3:18-cv-00437-HZ        Document 75   Filed 03/19/19   Page 1 of 42




Lauren M. Rule (OSB #015174)
Elizabeth H. Potter (OSB #105482)
ADVOCATES FOR THE WEST
3701 SE Milwaukie Ave. Ste. B
Portland, OR 97202
(503) 914-6388
lrule@advocateswest.org
epotter@advocateswest.org

Attorneys for Plaintiffs




                       IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF OREGON
                                     PORTLAND DIVISION




NORTHWEST ENVIRONMENTAL
DEFENSE CENTER, WILDEARTH                              Case No. 3:18-cv-00437-JR
GUARDIANS, and NATIVE FISH
SOCIETY,                                               REPLY IN SUPPORT OF
                                                       MOTION FOR PRELIMINARY
                       Plaintiffs,                     INJUNCTION

       v.
                                                       Oral Argument set for
U.S. ARMY CORPS OF ENGINEERS                           10:00 a.m., April 4, 2019
and NATIONAL MARINE
FISHERIES SERVICE,

                       Defendants,

       and

CITY OF SALEM and MARION COUNTY,

                       Defendant-Intervenors,
            Case 3:18-cv-00437-HZ                     Document 75              Filed 03/19/19             Page 2 of 42




                                         TABLE OF CONTENTS

INTRODUCTION ................................................................................................... ..1

ARGUMENT ........................................................................................................... ..2

          I.      Defendants’ Minimal Response on the Merits Highlights Plaintiffs’
                   Likelihood of Success on their Legal Claims. ............................... ..2

                     A.      Reinitiation of Consultation Claim ....................................... ..2

                     B.     Jeopardy Claim ....................................................................... ..4

                     C.      Take Claim .............................................................................. ..8

          II.      Plaintiffs Have Met the Other Factors Needed to Justify a
                    Preliminary Injunction. .................................................................. 10

                     A.      Preliminary Injunction is Appropriate When the Status
                             Quo is Jeopardizing and Taking Threatened Species. ........ 10

                     B.      Plaintiffs Have Established Likely Irreparable Harm. ...... 12

                     C.     The Balance of Hardships Tips Strongly Toward Protecting
                             The Species………………………………………………….18

          III.      Plaintiffs’ Proposed Measures are Within the Corps’ Authority
                    and Will Benefit Upper Willamette Salmon and Steelhead......... 23

                     A.      The Corps has Authority to Conduct Deep Drawdowns. ... 23

                     B.     Plaintiffs’ Measures Will Benefit the Species. ...................... 27

                               1.      Interim Measures Are Needed. ...................................... 28

                               2.      Downstream Passage and Water Temperature
                                       Measures....................................................................... 29

                               3.      Other Requested Measures ............................................ 34

CONCLUSION ........................................................................................................ 35




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
             Case 3:18-cv-00437-HZ                       Document 75                Filed 03/19/19              Page 3 of 42




                                         TABLE OF AUTHORITIES

                                                           Cases

Am. Rivers v. U.S. Army Corps of Eng’rs, 271 F. Supp. 2d 230
       (D.D.C. 2003) ................................................................................................ 12, 16, 25

Am. Rivers, Inc. v. Corps, 421 F.3d 618 (8th Cir. 2005) ........................................... 25

Britt v. U.S. Army Corps of Engineers, 769 F.2d 84 (2nd Cir.
         1985) .............................................................................................................. 27

Center for Biological Diversity v. U.S. Bureau of
       Reclamation, No. 6:15-cv-2358-JR, 2016 WL 9226390
       (D. Or. April 6, 2016) .................................................................................... 10

Confederated Tribes and Bands of the Yakima Indian Nation
      v. Federal Energy Regulatory Commission, 746 F.2d
      466 (9th Cir. 1984) ........................................................................................ 24

Cottonwood Envtl. Law Center v. U.S. Forest Serv., 789 F.3d
      1075 (9th Cir. 2015) ...................................................................................... 10

Creppel v. U.S. Army Corps of Engineers, 670 F.2d 564 (5th
      Cir. 1982) ....................................................................................................... 27

Defenders of Wildlife v. Martin, 454 F. Supp. 2d 1085 (E.D.
      Wash. 2006) ................................................................................................... 11, 16

Defenders of Wildlife v. Martin, 05-cv-248-RHW, 2007 WL
      641439 (E.D. Wash. Feb. 26, 2007) .............................................................. 21

FCC v. Rosboro Lumber, 50 F.3d 781, 785 (9th Cir. 1995) ..................................... 18

Feldman v. Bomar, 518 F.3d 637, 642–43 (9th Cir. 2008) ....................................... 3

Forest Guardians v. Johanns, 450 F.3d 455, 461 (9th Cir.
       2006) .............................................................................................................. 3

Hoopa Valley Tribe v. Nat’l Marine Fisheries Serv., 230 F.
      Supp. 3d 1106 (N.D. Cal. 2017) .................................................................... 2, 3, 9, 12

In re: Operation of the Missouri River System Litigation, 421
        F.3d 618 (8th Cir. 2005) ................................................................................ 25



REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
            Case 3:18-cv-00437-HZ                       Document 75               Filed 03/19/19              Page 4 of 42




Klamath Water Users Protective Ass’n v. Patterson, 204 F.3d
      1206 (9th Cir. 1999) ...................................................................................... 21

Miccosukee Tribe of Indians of Florida v. U.S. Army Corps of
      Eng’rs, 716 F.3d 535 (11th Cir. 2013) .......................................................... 25

Nat'l Wildlife Fed'n v. Nat'l Marine Fisheries Serv., 2005 WL
       1278878 (D. Or. May 26, 2005) .................................................................... 24, 25

Nat’l Wildlife Fed’n v. Nat'l Marine Fisheries Serv., 422 F.3d
       782 (9th Cir. 2005) ........................................................................................ 11, 12, 16, 21

Nat’l Wildlife Fed’n v. Nat'l Marine Fisheries Serv., 524 F.3d
       917 (9th Cir. 2008) ........................................................................................ 8, 17, 24, 25, 29

Nat'l Wildlife Fed'n v. Nat'l Marine Fisheries Serv., 839 F.
       Supp. 2d 1117 (D. Or. 2011) ......................................................................... 16, 17, 25

Nat’l Wildlife Fed’n v. Nat'l Marine Fisheries Serv., 184 F.
       Supp. 3d 861 (D. Or. 2016) ........................................................................... 8

Nat'l Wildlife Fed'n v. Nat'l Marine Fisheries Serv., 2017 WL
       1829588 (D. Or. Apr. 3, 2017) ...................................................................... 17, 21, 25, 27

Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 886 F.3d
       803 (9th Cir. 2018) ....................................................................................... passim

Native Fish Soc’y v. Nat’l Marine Fisheries Serv., 992 F.
       Supp. 2d 1095 (D. Or. 2014) ........................................................................ 29

Neighbors of Cuddy Mtn. v. Alexander, 303 F.3d 1059 (9th
      Cir. 2002) ....................................................................................................... 3

Nw. Envtl. Def. Ctr. v. Gordon, 849 F.2d 1241, 1245 (9th Cir.
      1988) .............................................................................................................. 3

Or. Nat. Desert Ass’n v. Tidwell, 716 F. Supp. 2d 982
       (D. Or. 2010) ................................................................................................. 9

Pac. Coast Fed’n of Fishermen’s Ass’ns v. Bureau of
       Reclamation, 138 F. Supp. 2d 1228 (N.D. Cal. 2001) .................................. 12

Pac. Coast Fed’n of Fishermen’s Ass’ns v. Bureau of
       Reclamation, No. Civ. C02-2006 SBA, 2006 WL
       798920 (N.D Cal. March 27, 2006) ............................................................... 12



REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
             Case 3:18-cv-00437-HZ                       Document 75               Filed 03/19/19              Page 5 of 42




Rio Grande Silvery Minnow v. Keys, 356 F. Supp. 2d 1222
       (D. N.M. 2002) .............................................................................................. 12, 16

Sierra Forest Legacy v. Sherman, 646 F.3d 1161 (9th Cir.
       2011) .............................................................................................................. 28

S. Yuba River Citizens League v. Nat’l Marine Fisheries Serv.,
       804 F. Supp. 2d 1045 (E.D. Cal. 2011) ......................................................... 12, 16

United States v. 2,606.84 Acres of Land, 432 F.2d 1286 (5th
       Cir. 1970) ....................................................................................................... 27

Wash. Toxics Coal. v. EPA, 413 F.3d 1024 (9th Cir. 2005) ...................................... 10

Wild Fish Conservancy v. Salazar, 628 F.3d 513 (9th Cir.
       2010) .............................................................................................................. 8

Wishtoyo Foundation v. United Water Conservation District,
       No. 2:16-cv-3869-DOC-PLA, 2018 WL 6265099
       (C.D. Cal. Sept. 23, 2018) ............................................................................. 12

                                                         Statutes

16 U.S.C. § 661 ......................................................................................................... 24

16 U.S.C. § 839 ......................................................................................................... 24

16 U.S.C. § 1532 ....................................................................................................... 9

16 U.S.C. § 1536 ....................................................................................................... 8

16 U.S.C. § 1538 ....................................................................................................... 9

Flood Control Act of 1950, Pub. L. No. 81-516, 64 Stat. 163 (1950) ....................... 23


                                                      Regulations

50 C.F.R. § 17.3......................................................................................................... 9




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION
         Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19   Page 6 of 42




                                        INTRODUCTION

       Federal Defendants’ response to Plaintiffs’ preliminary injunction motion is emblematic

of how Defendant U.S. Army Corps of Engineers (“Corps”) has treated its responsibility to

protect salmon and steelhead throughout the Columbia and Willamette basins. Rather than

making changes to dam operations that would immediately benefit the species, the Corps resists

such changes by claiming that it needs to undertake years of further analysis—until this Court

has ordered it to take immediate actions. The Court should order such actions now to reduce the

ongoing and continuous harm from operation of the Willamette Project to threatened salmon and

steelhead, as it has with the Columbia River dams, because waiting for some future, speculative

actions could well be too late for these declining species.

       Federal Defendants do not dispute that the impacts to juvenile fish trying to migrate

downstream past the dams is the most significant harm caused by the Willamette Project, and

these fish will not survive and recover without significant improvement to downstream passage.

The 2008 Biological Opinion for the Willamette Project acknowledged that harm and included

short-term and long-term passage measures the Corps had to implement to avoid jeopardizing the

species’ continued existence. The Corps, however, has failed to implement even the short-term

measures at most of the Project dams. Plaintiffs’ preliminary injunction request is aimed at

forcing the Corps to undertake the very measures it was supposed to complete years ago, and

which expert agencies National Marine Fisheries Service (“NMFS”) and Oregon Department of

Fish and Wildlife (“ODFW”) have supported.

       Contrary to Federal Defendants’ assertions, the Corps has legal authority to conduct the

measures proposed by Plaintiffs, and those measures are likely to benefit Upper Willamette

River salmon and steelhead. Notably, Federal Defendants have not provided a single declaration




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                             1
         Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 7 of 42




from a biologist at NMFS who directly worked on the Willamette Project to refute anything in

Plaintiffs’ brief or expert declarations, nor have they claimed the measures are infeasible to

conduct. Instead, they rely on a declaration from the Corps’ biologist that makes incorrect and

flawed assumptions about the success of Plaintiffs’ proposed measures and argues, as expected,

for more delay of actions while the agency spends years on further analysis. But any delay of

improved fish passage ensures continued jeopardy and irreparable harm to these species, which

is incompatible with the Corps’ substantive duties under the Endangered Species Act (“ESA”).

Thus, an order granting Plaintiffs’ preliminary injunction motion is warranted.

                                          ARGUMENT

I.     Defendants’ Minimal Response on the Merits Highlights Plaintiffs’ Likelihood of
       Success on their Legal Claims.

       Federal Defendants devote less than five pages at the end of their 35-page brief to the

merits of Plaintiffs’ legal claims. Fed. Def. Br. at 31-35 (ECF No. 64). Tellingly, they ignored

the key cases Plaintiffs cited to support their claims. Federal Defendants’ weak response fails to

undercut Plaintiffs’ legal claims.

       A.      Reinitiation of Consultation Claim

       Federal Defendants argue that Plaintiffs’ reinitiation of consultation claim is moot,

ignoring Plaintiffs’ explanation in their opening brief that the claim is not moot based upon the

reasoning in Hoopa Valley Tribe v. National Marine Fisheries Service, 230 F. Supp. 3d 1106

(N.D. Cal. 2017). Fed. Def. Br. at 31-32; Pl. Br. at 24-26 (ECF No. 36). There, the court held

that delaying reinitiation of consultation for two years caused increased harm to the species and

was a substantial procedural violation of the ESA, which could be remedied by an injunction that

alleviated the harm to the species. Hoopa Valley, 230 F. Supp. 3d at 1131-35, 1146. The court

noted that the impacts to the fish in those two years were greater that what the Biological



REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               2
         Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 8 of 42




Opinion had considered, which undermined the core conclusions of NMFS’s no-jeopardy

determination. Id. at 1133. Because the plaintiffs sought injunctive relief asking for additional

water flows to protect the listed fish, and such relief could remedy the additional harm to the fish

caused by the unlawful delay in reinitiation, the claim was not moot. Id. at 1132.

       Hoopa Valley’s reasoning stems from well-established Ninth Circuit law that “a case is

moot only where no effective relief for the alleged violation can be given.” Neighbors of Cuddy

Mtn. v. Alexander, 303 F.3d 1059, 1065 (9th Cir. 2002) (emphasis added); see also Feldman v.

Bomar, 518 F.3d 637, 642–43 (9th Cir. 2008); Nw Envtl. Def. Ctr. v. Gordon, 849 F.2d 1241,

1245 (9th Cir. 1988). The party asserting mootness bears the “heavy” burden of establishing that

there is not any effective relief that the court can provide. Forest Guardians v. Johanns, 450

F.3d 455, 461 (9th Cir. 2006).

       Federal Defendants ignore this general exception to mootness, and do not even

acknowledge Hoopa Valley or attempt to explain why its reasoning does not apply here. Fed.

Def. Br. at 31-32. Thus, they offer no counter to Plaintiffs’ thorough explanation showing the

agencies should have reinitiated consultation years ago, and that the failure to do so caused

increased harm to salmon and steelhead that can be remedied by injunctive relief. Pl. Br. at 24-

26. Like in Hoopa Valley, the Corps’ lack of compliance with the fish passage and water quality

measures contained in the 2008 Biological Opinion’s Reasonable and Prudent Alternative

(“RPA”) undermined the core conclusions of NMFS’s no-jeopardy determination. See Pl. Br. at

25-26. Accordingly, Plaintiffs’ reinitiation claim is not moot because the alleged unlawful delay

in reinitiation was a substantial procedural violation of the ESA and an injunction can remedy

the increased harm to the species caused by the delay. Hoopa Valley, 230 F. Supp. 3d at 1135.




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               3
         Case 3:18-cv-00437-HZ          Document 75       Filed 03/19/19      Page 9 of 42




       B.      Jeopardy Claim

        With regard to Plaintiffs’ jeopardy claim, Federal Defendants assert that a deviation or

delay in implementing an RPA does not necessarily mean the action is jeopardizing the species.

Fed. Def. Br. at 33. While this may be true, Plaintiffs have not alleged minor deficiencies or

short delays in RPA implementation. The Corps has failed to take, or has significantly delayed,

actions from the RPA that were the very heart of NMFS’s no-jeopardy and no-adverse

modification of critical habitat determinations. See Pl. Br. at 7-10, 28-29. NMFS stated in the

2008 RPA that “lack of passage is one of the single most significant adverse effects on both the

fish and their habitat . . . . Specific passage measures are necessary to address the effects of the

Project. Therefore, NMFS includes specific passage measures to be completed and operational

by set deadlines.” Pl. Ex. 2 at 9-33 (emphasis added); see also id. at 9-52 (“lack of passage is the

most significant limiting factor to the viability of the affected populations of UWR Chinook and

UWR steelhead”).1 The RPA required interim operational changes by 2011 at numerous dams to

quickly improve downstream juvenile migration, and longer-term major structural changes at

Cougar, Detroit, and Lookout Point dams by 2023. Id. at 9-42 to 9-56. The long-term passage

requirements in the RPA were meant to ensure that downstream passage would happen at three

dams in the next fifteen years. Id. at 9-52.

       Similarly, the Biological Opinion stated that water quality problems were one of the

“major limiting factors” in habitat below the dams and “prevent proper functioning of critical

habitat.” Id. at 9-61; see also Pl. Ex. 34 at 7 (stating that water temperatures below Project dams

have been identified as one of the primary limiting factors preventing recovery of Upper

Willamette River Chinook and steelhead). The RPA required short-term operational changes

1
  Plaintiffs’ exhibits 1-48 accompanied their opening brief at ECF No. 36, and exhibits 49-58 are
filed with this reply brief.

REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                                  4
        Case 3:18-cv-00437-HZ          Document 75        Filed 03/19/19   Page 10 of 42




and longer-term structural changes to address water temperature and dissolved gas problems

below dams in the North Santiam, South Santiam, and Middle Fork Willamette subbasins within

set timelines. Id. at 9-60 to 9-68. Interim operational changes were required by 2011 because

“some of the UWR Chinook salmon populations are presently at such low abundance levels and

at high risk of extinction, interim measures are needed as soon as possible to avoid further

declines in abundance.” Id. at 9-61 to 9-63. Lookout Point dam in particular was a priority for

operational changes due to high water temperatures downriver in the fall. Id. at 9-63. Successful

completion of these fish passage and water quality measures in these subbasins was a significant

part of NMFS’s conclusion that the RPA would avoid jeopardy to the species and adverse

modification of critical habitat. Id. at 9-90 to 9-117.

       Statements by NMFS since the 2008 Biological Opinion affirmed the need for

downstream fish passage to avoid jeopardizing the species. In contrast to Federal Defendants’

claim that the Corps and NMFS have closely coordinated on RPA implementation, Fed. Def. Br.

at 33, the record shows that NMFS has been frustrated by the Corps’ lack of progress on

downstream fish passage measures and noted their importance for avoiding jeopardy. Pl. Exs. 4,

5, 6, 9, 16 at 3, 51.2 In a 2014 memo, NMFS stated that “[r]ecovery in Willamette cannot be

achieved without downstream fish passage in all 4 basins. This is essential to avoiding jeopardy.

. .” Pl. Ex. 5 at 9. The memo concluded that “[t]he action agencies need to focus on doing their

part by focusing on increasing abundance at life stages directly affected by the Project through

providing passage.” Id. at 10. Similarly, a 2015 NMFS briefing paper included the following

statements: “[t]he most important action to support survival and recovery is to provide passage”



2
 Statements about RPA implementation by NMFS Regional Administrator Thom, who has had
no direct involvement with the Willamette Project, carry little weight when contradicted by
documents written by NMFS biologists who were directly involved. See Fed. Def. Br. at 33.

REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                              5
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 11 of 42




and “Corps/BPA focus needs to be on blocked passage because it is the most significant limiting

factor for survival and recovery of these populations, and is caused by their dams.” Pl. Ex. 6 at

2, 3. NMFS’s 2016 status review for the species also listed the continued lack of access to

historic spawning habitat as a key threat impairing the viability of Upper Willamette River

salmon and steelhead. Pl. Ex. 3 at 16-17. The top recommended future action remained

implementation of “effective passage programs and revision of reservoir operations that will

promote access to historical spawning and rearing areas currently blocked by the large dams in

the four historically most productive tributaries (North and South Santiam, Middle Fork

Willamette, and McKenzie rivers).” Id. at 19.

       Plaintiffs’ experts agree that problems with fish passage through reservoirs and past the

dams and poor water quality below the dams remain significant threats to both species, which

will never recover without improved access to and from spawning habitat above the dams.

Schroeder Decl. ¶¶ 18-21, 23-31, 41-45 (ECF No. 37); Second Schroeder Decl. ¶¶ 9-11, 14-15,

21 (filed herewith); Johnson Decl. ¶¶ 14-47 (ECF No. 39); Domingue Decl. ¶¶ 11-14, 22-31, 36-

55 (ECF No. 38).3 Indeed, the Corps’ biologist does not dispute the harm described by

Plaintiffs’ experts. See Piaskowski Decl. ¶¶ 10-103 (ECF No. 70).

       Instead, the Corps claims that it has implemented the RPA in good faith and in a

responsible manner that avoids jeopardy. Fed. Def. Br. at 33-34. However, the Brice declaration

confirms that the Corps is failing to implement short-term operational measures to improve

downstream passage and water temperature required by the RPA, listing only a few actions the

Corps has completed. Brice Decl. ¶ 5 (ECF No. 67). For instance, the declaration notes

measures only at Foster dam and Fall Creek dam, as well as the portable floating fish collector at

3
 The Court’s consideration of the Johnson and Domingue declarations is contingent upon the
Court’s decision on Federal Defendants’ motion to exclude their testimony. ECF No. 61.

REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               6
        Case 3:18-cv-00437-HZ              Document 75   Filed 03/19/19    Page 12 of 42




Cougar, to improve downstream fish passage. Id. No measures were listed for any other dam,

including Detroit and Lookout Point dams. Moreover, the Cougar fish collector and Foster fish

weir were both unsuccessful so are not currently in use. Pl. Exs. 49, 50 at 3-4. The only water

temperature control measure listed in the Brice declaration is the continued use of the

temperature control tower at Cougar dam, which was built in 2004—before the 2008 RPA was

issued. Brice Decl. ¶ 5; Pl. Ex. 2 at 2-114. Notably, the Corps does not conduct any downstream

passage or temperature control measures at the Middle Fork Willamette River dams (Hills Creek,

Lookout Point, Dexter dams) despite the dire status of this Chinook salmon population and its

critical importance for recovery of the species. Pl. Ex. 2 at 4.2-9, 5.2-31, Ex. 23 at 3 (“Oregon

views the Middle Fork as a linchpin” to recovery); Second Schroeder Decl. ¶ 14. Further, long-

term passage and temperature control solutions at Cougar and Detroit dams are years behind

schedule, and no plans are underway for Lookout Point dam. Pl. Ex. 33; Brice Decl. ¶ 18.

        Federal Defendants claim that the Corps’ continuing implementation of the RPA is not

likely to jeopardize the ESA-listed species during the new consultation process, but that claim

rings hollow because the Corps has failed to implement critically important RPA measures for

years and continues to refuse to take those necessary actions. Instead, the Corps’ operation of

the Willamette Project more closely resembles the proposed action in the 2008 Biological

Opinion that NMFS determined was likely to jeopardize the species and adversely modify their

critical habitat. Pl. Ex. 2 at 8-4, 8-5.

        Federal Defendants’ position is particularly unreasonable given the small abundance and

declining trends of both species over the last ten years. Schroeder Decl. ¶¶ 33-37; Second

Schroeder Decl. ¶¶ 2, 5-7. This downward trajectory shows the species are not even on a path

for survival, let alone recovery. Impairing a species’ recovery constitutes jeopardy; and with




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               7
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19      Page 13 of 42




species that remain at low abundance, impeding their progress toward recovery reduces their

likelihood of survival. Pl. Br. at 27 (citing Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv.,

524 F.3d 917, 931-32 (9th Cir. 2008); Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 184

F. Supp. 3d 861, 891 (D. Or. 2016); Wild Fish Conservancy v. Salazar, 628 F.3d 513, 526-29

(9th Cir. 2010)). As Upper Willamette River salmon and steelhead have slipped closer to

extinction over the past ten years, the Corps’ continued failure to implement critical RPA

measures needed to ensure survival and put the species on a path toward recovery violates its

duty to avoid jeopardizing these species. 16 U.S.C. § 1536(a)(2).

       C.      Take Claim

       Finally, Federal Defendants argue that the Corps has not violated the specific Terms and

Conditions of the Incidental Take Statement in the 2008 Biological Opinion so it is still exempt

from liability for any take that is occurring from operation of the Willamette Project. Fed. Def.

Br. at 34-35. This argument ignores a key component of the Incidental Take Statement.

       An Incidental Take Statement must specify the “impact” of the incidental takings on the

species. 16 U.S.C. § 1536(b)(4)(i). After identifying the amount or extent of take anticipated to

occur from the action, NMFS can authorize that take as long as it will not jeopardize the species.

Id. § 1536(b)(4)(B). Here, NMFS stated that incidental take would occur as a result of the

continued operation of the Willamette Project dams and estimated the maximum amount or

extent of take anticipated to occur during implementation of the RPA. Pl. Ex. 2 at 11-5 to 11-6.

NMFS expected that RPA implementation would fully occur, reducing the amount of take from

passage mortality and adverse water quality and quantity conditions. Id. at 11-6. Therefore, the

terms and conditions in the Incidental Take Statement were only minor changes that “further

elaborate[d] on the more general measures” in the RPA. Id. at 11-40. Importantly, NMFS




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                                 8
        Case 3:18-cv-00437-HZ         Document 75        Filed 03/19/19     Page 14 of 42




concluded that because it had already determined implementation of the RPA was not likely to

jeopardize the species, it had fully considered the effect on the species from the amount and

extent of take authorized in the Incidental Take Statement. Id. at 11-10.

       Thus, regardless of whether “implementation of the RPA” was specifically listed within

the Terms and Conditions, it was clearly a condition of the Incidental Take Statement given that

the Terms and Conditions were only “further elaboration” of the RPA. As stated by this Court

previously, “[t]ake that exceeds the conditions of the [Incidental Take Statement] invalidates the

safe harbor provision of the [Incidental Take Statement], leaving the agency that authorized the

activity resulting in take liable for violating § 9.” Or. Natural Desert Ass’n v. Tidwell, 716 F.

Supp. 2d 982, 1005 (D. Or. 2010). Here, by not implementing numerous important measures

from the RPA that were expected to reduce the amount of mortality and injury to the species, the

Corps has not met a key condition of the Incidental Take Statement.

       Moreover, NMFS clearly based its assessment of the impact of the authorized take on its

assumption that the Corps would fully implement the RPA, and thus would not jeopardize the

species. Pl. Ex. 2 at 11-10. The failure to implement critical RPA components undermines the

no-jeopardy conclusion that the Incidental Take Statement relied upon when determining the

impact of the authorized take. This too invalidates the Incidental Take Statement. See Hoopa

Valley, 230 F. Supp. 3d at 1119-20, 1133. As noted above, NMFS can only authorize incidental

take that will not result in jeopardy to the species. 16 U.S.C. § 1536(b)(4)(B). Without a valid

Incidental Take Statement, the Corps is liable for take. As the Biological Opinion and Plaintiffs’

experts have explained, the Corps’ operation of the Willamette Project results in mortality,

injury, and significant habitat degradation for Upper Willamette River salmon and steelhead, and

thus the Corps is violating ESA Section 9. Id. §§ 1538, 1532(19); 50 C.F.R. § 17.3.




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               9
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19      Page 15 of 42




II.    Plaintiffs Have Met the Other Factors Needed to Justify a Preliminary Injunction.

       Plaintiffs demonstrated above they are likely to succeed on each of their legal claims.

They also fulfill the other requirements for a preliminary injunction. Federal Defendants’

attempts to impose heightened standards for this preliminary injunction are incorrect and

inconsistent with the law from this Court and the Ninth Circuit when status quo conditions are

impairing the survival and recovery of an ESA-listed species.

       A.      A Preliminary Injunction is Appropriate When the Status Quo is
               Jeopardizing and Taking Threatened Species.

       Federal Defendants argue that a preliminary injunction is intended to preserve the status

quo, and mandatory injunctions are highly disfavored. Fed. Def. Br. at 10. They cite to Center

for Biological Diversity v. U.S. Bureau of Reclamation, which claimed that mandatory

injunctions requiring a defendant to act, rather than enjoining a proposed action, are particularly

disfavored and impose a higher burden on plaintiffs because they go well beyond simply

maintaining the status quo. No. 6:15-cv-2358-JR, 2016 WL 9226390, at * 1 (D. Or. April 6,

2016). The Ninth Circuit cases cited to support those statements, some of which Federal

Defendants also cite, were not ESA cases, however, and did not involve a situation where

“simply maintaining the status quo” was the very harm plaintiffs were trying to alleviate. Id.

       In contrast, the Ninth Circuit and other courts have held that injunctions are appropriate

when the status quo is harming the species. In Washington Toxics Coalition v. EPA, the Ninth

Circuit explained that only non-jeopardizing actions can continue while ESA consultation is

being completed, and it upheld injunctive relief restricting pesticide use along streams that had

ESA-listed species, noting that it was “the very maintenance of the ‘status quo’ that is alleged to

be harming the endangered species.” 413 F.3d 1024, 1034-35 (9th Cir. 2005), abrogated on

other grounds by Cottonwood Envtl. Law Ctr. v. U.S. Forest Serv., 789 F.3d 1075, 1088-92 (9th



REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               10
        Case 3:18-cv-00437-HZ          Document 75       Filed 03/19/19     Page 16 of 42




Cir. 2015). Defenders of Wildlife v. Martin similarly held that an agency cannot continue an

action during reinitiation of consultation if the action would likely cause jeopardy and take of an

ESA-listed species. 454 F. Supp. 2d 1085, 1095-99 (E.D. Wash. 2006). There, because the

status quo activity would likely jeopardize and take the listed species, the court granted

plaintiffs’ preliminary injunction request to prevent ongoing harm to species. Id. at 1093, 1099.

       In a situation analogous to the one here, the Ninth Circuit has upheld injunctions ordering

the Corps to alter operations of the Columbia River dams pending new consultations when status

quo operations were harming threatened salmon and steelhead. Nat’l Wildlife Fed’n v. Nat’l

Marine Fisheries Serv., 886 F.3d 803, 804, 815, 818-24 (9th Cir. 2018); Nat’l Wildlife Fed’n v.

Nat’l Marine Fisheries Serv., 422 F.3d 782, 792-800 (9th Cir. 2005). Federal Defendants try to

distinguish the Columbia River injunctions by stating that the 2018 case involved an injunction

after a ruling on the merits, not a preliminary injunction. Fed. Def. Br. at 10. This argument is

unavailing because the 2005 case did involve a preliminary injunction. Nat’l Wildlife Fed’n, 422

F.3d at 788. The Ninth Circuit found that plaintiffs were likely to succeed on the merits and

upheld the district court’s finding that continuation of the status quo would result in irreparable

harm to a threatened species. Id. at 796. It stated that “[t]hose are precisely the circumstances in

which our precedent indicates that the issuance of an injunction is appropriate.” Id.

       Moreover, the 2018 case also used the standard for a preliminary injunction because

plaintiffs were only seeking interim relief during the two-year remand period for completion of a

new Biological Opinion. Nat’l Wildlife Fed’n, 886 F.3d at 817-18. Notably, in that case the

Ninth Circuit cited the Garcia v. Google case Federal Defendants cite to support their mandatory

injunction theory but the court did not assert that the injunction was a mandatory injunction or

required a heightened burden of proof. Id. at 818. In both cases, the court upheld injunctions




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                              11
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 17 of 42




ordering changes to dam operations to improve downstream migration of juvenile fish. Nat’l

Wildlife Fed’n, 422 F.3d at 796-99; Nat’l Wildlife Fed’n, 886 F.3d at 820-24; see also Am.

Rivers v. U.S. Army Corps of Eng’rs, 271 F. Supp. 2d 230, 248-49, 262-63 (D.D.C. 2003) (using

standard preliminary injunction factors and ordering Corps to implement water flows at dams on

Missouri River needed to protect threatened species); Rio Grande Silvery Minnow v. Keys, 356

F. Supp. 2d 1222, 1236-37 (D. N.M. 2002) (granting preliminary injunction and ordering Bureau

of Reclamation to release flows sufficient to protect threatened fish).

       Other cases issuing interim injunctions to alter dam or water diversion operations pending

a new ESA consultation in order to protect listed species did not require plaintiffs to meet a

heightened burden of proof. Hoopa Valley, 230 F. Supp. 3d at 1136-42, 1146; S. Yuba River

Citizens League v. Nat’l Marine Fisheries Serv., 804 F. Supp. 2d 1045, 1050-67 (E.D. Cal.

2011); Wishtoyo Foundation v. United Water Conservation Dist., No. 2:16-cv-3869-DOC-PLA,

2018 WL 6265099, at *63-67 (C.D. Cal. Sept. 23, 2018); Pac. Coast Fed’n of Fishermen’s

Ass’ns v. Bureau of Reclamation, 138 F. Supp. 2d 1228, 1247-50 (N.D. Cal. 2001); Pac. Coast

Fed’n of Fishermen’s Ass’ns v. Bureau of Reclamation, No. Civ. C02-2006 SBA, 2006 WL

798920, at *6-7 (N.D Cal. March 27, 2006).

       These cases demonstrate that courts have not imposed heighted standards in ESA cases

even where “mandatory” injunctive relief was ordered when the status quo was the very thing

harming the species, which is the situation here.

       B.      Plaintiffs Have Established Likely Irreparable Harm.

       In essence, Federal Defendants argue that Plaintiffs have not shown irreparable harm

because the Corps’ operations of the Willamette dams have caused so much harm to the species

already that further harm over the next one to two years will not matter. Fed. Def. Br. at 11-14.




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                            12
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 18 of 42




Specifically, they claim that the species have been in bad shape for a while and have not gone

further downhill since they were listed as threatened, that the dams are not the only cause of their

poor status, and that changes at the dams shows that harm from past operations does not

necessarily mean irreparable harm will occur from continuing operations in the next year or two.

Id. These three points are misleading or simply wrong.

       First, Upper Willamette River Chinook salmon and steelhead have declined in the ten

years since the Biological Opinion was issued. Schroeder Decl. ¶¶ 13, 33, 36; Second Schroeder

Decl. ¶ 2. Although the 2016 status review maintained the species’ threatened status rather than

upgrading them to endangered, it also stated that there was likely a further decrease in the

viability status of Upper Willamette River Chinook since 2010—with the decline of the

stronghold McKenzie population being particularly concerning; and it found that Upper

Willamette steelhead had also declined in abundance. Pl. Ex. 3 at 15, 42. The declines in

steelhead abundance were “relatively moderate,” but continued declines would be “a cause for

concern.” Id. Plaintiffs’ expert confirms that steelhead numbers have continued to decline since

2016, with very low runs of 543 fish in 2017 and 1,233 in 2018 compared to average runs of

3,200 fish in the 2008-2018 period and more than 10,000 in the 1970-1980’s. Schroeder Decl. ¶

13. Similarly, less than 10,000 wild Chinook currently return to the Upper Willamette each year

compared to the several hundred thousand that historically returned each year. Id. ¶ 12.

       Mr. Schroeder, who studied Upper Willamette River Chinook populations for seventeen

years, discussed in detail the continued declines in abundance for both species since the 2008

Biological Opinion, noting that most returning Chinook are now hatchery fish. Id. ¶¶ 12-13, 33-

36. Peaks in abundance of wild Upper Willamette River Chinook went from 17,600 in 2003 to

12,000 in 2011, 8,800 in 2015, and 4,800 in 2018. Id. ¶ 33. The McKenzie and South Santiam




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                            13
        Case 3:18-cv-00437-HZ          Document 75        Filed 03/19/19     Page 19 of 42




populations of wild Chinook have both declined in recent years, and overall abundance of wild

Chinook in the North Santiam, South Santiam and Middle Fork Willamette subbasins remains

very low (less than 1,000 fish in each subbasin). Id. ¶ 35. In contrast, wild Chinook numbers in

near-by Clackamas and Sandy River basins have increased in recent years, with more than 2,900

and 3,500 wild fish respectively, likely due to improvements in fish passage at Clackamas River

dams and removal of the Marmot Dam on the Sandy River. Id. ¶ 34.

       Upper Willamette Steelhead have also declined significantly since 2008. Peaks in

abundance have gone from more than 15,000 in the 1970’s and 1980’s to 11,000 in 2001/2002,

to less than 5,000 since 2010. Id. ¶ 36. Average runs of steelhead in each of the four

populations have gone down drastically when comparing the 2008-2016 period to the 1985-2007

period (declines of 38% in North Santiam, 56% in South Santiam, 27% in Molalla, and 43% in

Calapooia subbasins). Id. In contrast, winter steelhead populations in the Clackamas and Sandy

basins have increased in recent years. Id. ¶ 37. Mr. Schroeder’s second declaration confirms the

declining trends of both species since the 2008 Biological Opinion was issued. Second

Schroeder Decl. ¶¶ 2-7.

       Second, while the Willamette Project dams are not the only cause of the species’ poor

status, they are a very significant factor. The 2008 Biological Opinion determined that without

all of the measures required by the RPA, the continued operation of the dams was likely to

jeopardize the continued existence of both species and adversely modify their critical habitat. Pl.

Ex. 2 at 8-4, 8-5. The 2011 Recovery Plan for the species listed impaired downstream passage at

the dams at the first key threat limiting viability of the populations in the four subbasins at issue

here and showed flood control/hydropower dams as the largest source of mortality in those

subbasins. Pl. Ex. 1 at 5-47, 5-55, 5-68, 5-73, 6-30, 6-32, 6-36, 6-38, 6-42, 6-44. The Recovery




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               14
        Case 3:18-cv-00437-HZ          Document 75       Filed 03/19/19     Page 20 of 42




Plan identified as the highest priority actions those to address the direct impacts of flood

control/hydropower and dam/reservoir operations, with increased juvenile fish survival

prioritized as needing immediate action. Id. at 7-8, 9-3, 9-4. As discussed above, NMFS has

reiterated that without downstream juvenile fish passage in the four key subbasins, the

Willamette Project dams will continue to jeopardize both species. See supra pp. 5-6.

       Based on his many years of experience conducting research in the Upper Willamette

basin, Mr. Schroeder similarly explains the large role that the dams play in impairing the

viability of the species. He states that, “the Corps’ ongoing operation and maintenance of its

dams have contributed to the continued decline of spring Chinook salmon and winter steelhead

and has prevented their recovery.” Schroeder Decl. ¶ 41. He notes that other factors have

contributed to the decline of the species over time, but that measures have been taken to reduce

many of those effects. Id. ¶ 43. In contrast, the primary adverse effects of the dams and dam

operations have continued and diminish the capacity of the species to adjust to other factors and

changing conditions. Id. ¶ 44. He concludes that “the dams are the primary reason that the

species were listed as threatened under the ESA and recovery will not be possible without major

alterations to the dams and dam operations.” Id.; see also Second Schroeder Decl. ¶ 9 (stating

that project dams and their operations remain one of the biggest threats to populations of Upper

Willamette River salmon and steelhead, and have led to long-term decline of these species).

       Yet few changes at the dams have occurred to address the most significant threats to the

species—lack of downstream juvenile fish passage and impacts to water quality—and therefore

current operations continue to harm these fish. As noted above, the Corps confirms that very few

measures to address downstream fish passage and water temperature are occurring at the dams.

See supra pp. 6-7; Brice Decl. ¶ 5. Each year, there is high mortality of juvenile fish trying to




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               15
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 21 of 42




migrate downriver through reservoirs and past dams; and degradation of habitat below dams

occurs from high water temperatures during fall and early winter spawning and rearing seasons,

high levels of total dissolved gas, altered water flows, and lack of key habitat components like

sediment and woody debris. Schroeder Decl. ¶¶ 15-32; Second Schroeder Decl. ¶¶ 9-11;

Johnson Decl. ¶¶ 14-47; Domingue Decl. ¶¶ 9-55 see also Pl. Br. at 11-21 (discussing effects).

       Federal Defendants have not disputed that these effects occur. Instead, they assert that

another 1-2 years of these adverse impacts are not enough to show irreparable harm for a

preliminary injunction. Fed. Def. Br. at 12-14. Many of the cases Plaintiffs cited above

contradict this assertion, ordering injunctions that would only be in place for a short time. See

Nat’l Wildlife Fed’n, 422 F.3d at 796-99 (preliminary injunction); Am. Rivers, 271 F. Supp. 2d at

262-63 (preliminary injunction); Defenders of Wildlife, 454 F. Supp. 2d at 1093, 1099

(preliminary injunction); Rio Grande Silvery Minnow, 356 F. Supp. 2d at 1236-37 (preliminary

injunction); S. Yuba River Citizens League, 804 F. Supp. 2d at 1049, 1054-68 (interim injunction

in place for 6 months); Nat’l Wildlife Fed’n, 886 F.3d at 818-24 (interim injunction during two-

year remand period); Nat’l Wildlife Fed’n v. Nat’l Marine Fisheries Serv., 839 F. Supp. 2d 1117,

1130-31 (D. Or. 2011) (interim injunction during 2.5-year remand period). These cases all found

irreparable harm in situations similar to the one here: species were at low abundance and

ongoing federal activities would continue to kill or harm individuals of the species during the

short period before trial or completion of a new Biological Opinion.

       The cases over the Columbia River dams are directly on point. For the 2005 preliminary

injunction, the court noted high mortality of juvenile fish was occurring during downstream

migration due to operation of the dams and mitigation measures were not improving conditions.

Nat’l Wildlife Fed’n, 422 F.3d at 795. NMFS’s biological opinion had concluded that the




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               16
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 22 of 42




present operations of the system were jeopardizing salmon and steelhead species, but the Corps

refused to alter its plans for summer dam operations. Id. at 799. Because the ongoing operations

would continue to kill fish, plaintiffs had established irreparable harm that warranted an order for

the Corps to spill more water over the dams to assist with juvenile migration. Id. at 796-99.

       Additional orders for the Corps to spill water over the dams to assist juvenile migration

came in 2011 and 2017. Nat’l Wildlife Fed’n, 839 F. Supp. 2d at 1131; Nat’l Wildlife Fed’n v.

Nat’l Marine Fisheries Serv., No. 3:01-cv-640-SI, 2017 WL 1829588, at *5 (D. Or. April 3,

2017), aff’d 886 F.3d 803 (9th Cir. 2018). These cases found that irreparable harm was likely

where the listed species remained in a highly precarious status, and ample evidence existed that

ongoing operation of the dams causes substantial harm to the listed salmonids, including through

high mortality of juveniles migrating through the dams. See Nat’l Wildlife Fed’n, 886 F.3d at

820-21 (discussing findings from prior cases). An injunction was warranted to reduce that harm

during the short period before NMFS issued a new biological opinion. Id. at 815, 818-22 (two-

year period); Nat’l Wildlife Fed’n, 839 F. Supp. 2d at 1130-31 (2.5-year period).

       Federal Defendants ignore these cases because there is no logical way to distinguish them

from the Willamette situation. Upper Willamette River wild salmon and steelhead are even more

highly imperiled than Columbia River salmon given their recent declines and very low

abundance; the Willamette dams are the leading cause of harm to the fish; and the Corps has

resisted making key changes to operations to improve conditions. Even short-term harm can be

significant for species with short life cycles, such as salmon and steelhead. See Nat’l Wildlife

Fed’n, 524 F.3d at 935 (short-term impacts could affect fishes’ survival and recovery in light of

the species’ short life-cycles and current poor habitat conditions). Federal Defendants’ reliance

on hatchery fish to sustain the species is unreasonable. Piaskowski Decl. ¶¶ 7, 101; Second




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                              17
        Case 3:18-cv-00437-HZ          Document 75       Filed 03/19/19     Page 23 of 42




Schroeder Decl. ¶ 8; Nat’l Wildlife Fed’n, 524 F.3d at 935 (the longer a species relies on a

hatchery program for its existence, “the greater the risks associated with domestication and loss

of genetic diversity, which will increase the difficulty of reestablishing a viable population in the

[species’] native habitat.”). As Mr. Schroeder concluded, the Willamette Project is impairing all

of the parameters needed for viable salmonid populations—abundance and productivity, spatial

distribution, and diversity—and remains the primary threat to the species. Schroeder Decl. ¶¶

14, 31, 40-44; Second Schroeder Decl. ¶¶ 8-10, 28.

       Finally, the last argument Federal Defendants make about irreparable harm is that

Plaintiffs have not shown there will be a change to the status of the entire species caused by dam

operations over the next 1-2 years while this case is fully litigated. Fed. Def. Br. at 13-15. Last

year, the Ninth Circuit clearly rejected this theory. Nat’l Wildlife Fed’n, 886 F.3d at 818-19.

Plaintiffs need not show an extinction-level risk to the species to establish irreparable harm;

harm to members of a listed species is irreparable because “[o]nce a member of an endangered

species has been injured, the task of preserving that species becomes all the more difficult.” Id.

at 818 (quoting FCC v. Rosboro Lumber, 50 F.3d 781, 785 (9th Cir. 1995)). Plaintiffs have

shown that operation of the Willamette dams will cause harm to members of Upper Willamette

River salmon and steelhead in the immediate future, which is all they need to show.

       C.      The Balance of Hardships Tips Strongly Toward Protecting the Species.

       Federal Defendants argue that the injunction Plaintiffs seek consists of new actions that

will not benefit the species, and thus the balance of harms and public interest favor allowing the

consultation process to play out rather than ordering Plaintiffs’ new measures. Fed. Def. Br. at

28-30. The entire premise of this argument is flawed because Plaintiffs’ proposed measures are

not “new actions” but, rather, actions from the RPA that the Corps should have taken years ago.




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                              18
        Case 3:18-cv-00437-HZ         Document 75        Filed 03/19/19     Page 24 of 42




In fact, the Corps’ commitment to implement the RPA during the consultation process, see ECF

No. 64-3, would encompass the crucial measures that form the basis of Plaintiffs’ injunction

request. Because the consultation process will take years, time which these highly imperiled

species cannot afford to lose, the balance of hardships and public interest dictate that measures to

improve downstream passage and water temperatures occur now.

       Federal Defendants’ theory that the Court should wait for expert agency NMFS to decide

what actions should occur via the new consultation is undermined by the fact that NMFS already

recommended in the 2008 RPA the measures Plaintiffs seek. For instance, the 2008 RPA

measure for interim downstream passage identified partial or full reservoir drawdown during the

juvenile outmigration period, modification of reservoir refill rates, and using outlets or spillways

that are not typically used to pass outflow as measures the Corps needed to consider to improve

downstream passage. Pl. Ex. 2 at 9-42, 9-43. And the RPA required outplanting of hatchery

Chinook above Green Peter dam to evaluate passage at that dam. Id. at 9-33. Likewise, the RPA

required the Corps to conduct interim water quality measures by using existing conduits such as

spillways, regulating outlets, and turbine outlets to achieve some measure of temperature control

and reduced TDG exceedences below numerous dams, including Detroit and Lookout Point. Id.

at 9-61. Plaintiffs’ requested measures to improve downstream passage and water temperature

are exactly the type of measures NMFS contemplated in the 2008 RPA. Pl. Ex. 44 at 1-3.

       In fact, the Corps assessed these or very similar actions in its 2012 report on operational

measures (“OMET report”), as its own declarant admits, and in further proposals. Pl. Ex. 12 at

ES-3 to ES-6 (OMET report); Wells Decl. ¶¶ 44, 56, 61, 75 (ECF No. 69); Pl. Exs. 19, 20, 24,

27, 45 (proposals for drawdowns at Cougar, Lookout Point, and Detroit). NMFS continued to

press for interim downstream passage measures in subsequent years, including a deep drawdown




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                             19
        Case 3:18-cv-00437-HZ          Document 75       Filed 03/19/19     Page 25 of 42




at Lookout Point, using regulating outlets at Cougar dam to help pass fish, and outplanting of

Chinook above Green Peter as recently as 2017. Pl. Exs. 9, 10 at 2-3, 21 at 3, 22, 29, 30, 31, 51.

       The 2008 RPA also required the Corps to follow emergency and maintenance protocols

that it developed with NMFS to minimize impacts to water quality; and to work cooperatively

with NMFS on RPA implementation, including modifying proposed actions to address NMFS’s

concerns or reinitiating consultation. Pl. Ex. 2 at 9-8 to 9-9, 9-36 to 9-37, 9-66 to 9-67.

Plaintiffs’ injunction requests regarding compliance with maintenance and emergency protocols

and coordination with NMFS all fall within the 2008 RPA. Pl. Ex. 44 at 3-4. Accordingly,

Plaintiffs are not seeking any actions that NMFS did not previously recommend, and Federal

Defendants have not submitted any declarations from the expert agency biologists to dispute

these measures or assert they would not be beneficial to the listed species.

       In contrast, waiting years for the agencies to complete and then implement the new

consultation before critical actions could occur to improve conditions for the fish would be

highly detrimental to the species. The Corps estimates that a new biological opinion would not

be finished until 2023, and actions required by that consultation would not be implemented until

after that. Given the history of delay in completing the 2008 consultation, and the Corps’ failure

to implement most of the RPA measures on time, it could be far longer before significant actions

are implemented under a new consultation. See Pl. Ex. 2 at 1-6 to 1-8; Pl. Br. at 12-20. Upper

Willamette River salmon and steelhead cannot afford to wait that length of time before any

attempts are made to improve downstream passage when that impact alone is impairing the

survival and recovery of both species.

       Federal Defendants and Intervenors also argue that the Court should reject Plaintiffs’

measures because they will interfere with power production, recreation use, and the City of




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                            20
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 26 of 42




Salem’s drinking water supply. Fed. Def. Br. at 30; Int. Br. at 10-13 (ECF No. 60). As Plaintiffs

explain in detail below, the Corps has discretion in how it balances the multiple uses of the

Willamette Project dams and can reduce power production or recreation in order to comply with

the mandates of the ESA. See infra, pp. 23-27.

       In ESA cases, courts “presume. . . that the balance of interests weighs in favor of

protecting endangered species, and that the public interest would not be disserved by an

injunction.” Nat’l Wildlife Fed’n, 886 F.3d at 817. As this Court held when issuing its spill

injunction for the Columbia River dams, “the Court does not weigh the public interest or balance

the equities, for example by weighing any potential implications on the power system or costs to

the Federal Defendants.” Nat’l Wildlife Fed’n, 2017 WL 1829588, at *6, aff’d 886 F.3d at 817;

see also Nat’l Wildlife Fed’n, 422 F.3d at 794 (rejecting argument that district court erred by

failing to weigh economic harm to the public in its preliminary injunction analysis). Thus,

impacts on power production and increased costs to Bonneville Power Administration (“BPA”)

are irrelevant here. Fed. Def. Br. at 30; Connolly Decl. ¶¶ 36-47 (ECF No. 66). Moreover, the

reduction in power production would have a small effect on the overall power supply from the

BPA system as the Willamette dams provide less than 4% of that power, and Plaintiffs’

proposals would reduce that small supply by only about 8%. Connolly Decl. ¶¶ 18, 36.

       Likewise, economic harm from reduced recreation or agricultural use also does not

outweigh protection of species in an ESA injunction analysis. Defenders of Wildlife v. Martin,

05-cv-248-RHW, 2007 WL 641439, at *7 (E.D. Wash. Feb. 26, 2007) (enjoining snowmobile

use to protect endangered species); Klamath Water Users Protective Ass’n v. Patterson, 204 F.3d

1206, 1213 (9th Cir. 1999), opinion amended on denial of reh’g, 203 F.3d 1175 (9th Cir. 2000)

(irrigators’ rights to water subservient to ESA compliance). Thus, Intervenors’ arguments




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                             21
        Case 3:18-cv-00437-HZ          Document 75        Filed 03/19/19     Page 27 of 42




concerning economic harm to Marion County from drawdown of Detroit Lake is similarly

unavailing. Int. Br. at 8-9.

        With regard to impacts on the City of Salem’s drinking water, Plaintiffs have recognized

a public health and safety exception could apply to an ESA injunction analysis and thus have

limited their injunction request to preclude any operational changes that would impair that

drinking water system or other public health and safety factors like flood control. Pl. Ex. 44 at 1,

4; Pl. Br. at 34, n.7. For instance, monitoring of sediment and turbidity levels could occur during

the Detroit Lake drawdown, and the Corps could slow or stop lowering the reservoir if levels

became too high for the water treatment facility. See Int. Br. at 5-7 (discussing potential impacts

to water treatment facility); Pl. Ex. 24 (noting for prior Cougar drawdown that operation could

be altered, suspended, or ended if conditions warranted). Intervenors’ concerns about a

drawdown extending into April have no basis because Plaintiffs are not proposing the Corps

conduct such a drawdown, just re-evaluate its feasibility. Int. Br. at 7-8; Pl. Ex. 44 at 2. 4

        Finally, Plaintiffs’ drawdowns would not affect flood control because the reservoirs

would be drawn down to a low level during the flood control season (December-January),

allowing for capture of high flow events. Plaintiffs understand that the reservoir levels may have

to be adjusted temporarily to accommodate flood control operations during those drawdowns.

See Wells Decl. ¶ 108. Accordingly, none of Defendants’ asserted harms outweigh protection of

the listed species.




4
  Intervenors’ argument that an injunction would prejudice their cross-claims in the case is also
incorrect as their claims concern a project to completely drain Detroit Lake and construct a
temperature control tower, not the operational drawdown Plaintiffs are seeking. ECF # 57 ¶¶ 35-
48.

REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                             22
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 28 of 42




III.   Plaintiffs’ Proposed Measures are Within the Corps’ Authority and Will Benefit
       Upper Willamette Salmon and Steelhead.

       Plaintiffs’ proposed injunctive relief is narrowly tailored to address the most significant

harms to the species from operation of the Willamette Project: high mortality during downstream

juvenile migration at high head dams, and water quality below dams. The Corps claims it does

not have legal authority to conduct Plaintiffs’ proposed operations, and the operations will not

help the species anyway, but these arguments are not supported by the law or by Federal

Defendants’ declarants.

       A.      The Corps has Authority to Conduct Deep Drawdowns.

       Federal Defendants assert that House Document 531 (“HD 531”), which accompanied the

Flood Control Act of 1950, governs the Corps’ authorities when managing the Willamette

Project. Fed. Def. Br. at 17; Wells Decl. ¶ 9. They claim that language in Appendix J of HD

531 means the Corps must use certain storage water within Willamette Project reservoirs to

generate power and therefore cannot release that water through other outlets for purposes of

improving fish migration. Fed. Def. Br. at 17. Federal Defendants support their interpretation of

HD 531 with a few cherry-picked sentences, but that document, the Flood Control Act and other

statutes, and caselaw make clear the Corps has discretion to alter its dam operations to adjust to

changing conditions—including needs of ESA-listed species. Congress did not expect the

Corps’ operations to be set in stone by a 1950 document.

       The Flood Control Act of 1950 authorized various projects in the Columbia and

Willamette River basins for flood control “and other purposes,” and those projects were to be

implemented “substantially” in accordance with the plans recommended in HD 531. Pub. L. No.

81-516, 64 Stat. 163, 179 (1950). These “other purposes” were described in HD 531 as

irrigation, power generation, fish and wildlife conservation, water quality, water supply,



REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                              23
          Case 3:18-cv-00437-HZ        Document 75       Filed 03/19/19     Page 29 of 42




navigation and recreation. HD 531 at 1, 12, 248, 2034;5 Wells Decl. ¶ 12; see also Nat’l Wildlife

Fed’n v. Nat’l Marine Fisheries Serv., No. 01-cv-640-RE, 2005 WL 1278878, at *10 (D. Or.

May 26, 2005) (stating that Congressionally-authorized purposes for dams in the Columbia River

system consisted of power production, fish and wildlife protection, recreation, navigation,

irrigation, flood control, and water quality).

         Subsequently, Congress amended the Fish and Wildlife Coordination Act in 1958 so that

wildlife conservation received equal consideration and had to be coordinated with other features

of water-resource development. Nat’l Wildlife Fed’n, 2005 WL 1278878, at *9 (citing 16 U.S.C.

§ 661). Then in 1980, the Northwest Power Act “established an affirmative conservation

mandate” to protect, mitigate, and enhance fish and wildlife in the Columbia basin, including the

Willamette River, by requiring federal agencies to exercise their power production and other

responsibilities in a manner that provided equitable treatment for fish and wildlife. Id. (citing 16

U.S.C. § 839). Thus, the Northwest Power Act placed “fish and wildlife concerns on an equal

footing with power production.” Id. (quoting Confederated Tribes and Bands of the Yakima

Indian Nation v. Fed. Energy Regulatory Comm’n, 746 F.2d 466, 473 (9th Cir. 1984)).

         In light of the various statutory authorities governing operation of the Columbia basin

dams, the Ninth Circuit and this Court have both recognized the Corps’ discretion to manage

those dams for the benefit of threatened fish, even at the expense of hydropower production.

Nat’l Wildlife Fed’n, 524 F.3d at 928-29 & n.8; Nat’l Wildlife Fed’n, 2005 WL 1278878, at *9-

10. The authorizing statutes imposed broad goals but did not dictate how the agencies must

fulfill those goals, giving them considerable discretion in choosing what specific actions to take

when managing the dams. Nat’l Wildlife Fed’n, 524 F.3d at 928-29. As this Court stated, “[t]he



5
    HD 531 is found at http://www.streamnetlibrary.org/?page_id=895.

REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                              24
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19    Page 30 of 42




action agencies have considerable discretion in their administration of the systems, allowing

them to meet their mandates and yet adjust operations to fulfill multiple purposes, even though

there may be some conflict among the purposes.” Nat’l Wildlife Fed’n, 2005 WL 1278878, at

*10. Because of this management discretion, the Corps must operate the dams in compliance

with the ESA’s no-jeopardy mandate regardless of the expense or burden. Nat’l Wildlife Fed’n,

524 F.3d at 929. Accordingly, these courts have ordered the Corps to conduct Columbia River

dam operations to benefit fish at the expense of power production. See Nat’l Wildlife Fed’n, 422

F.3d 788; Nat’l Wildlife Fed’n, 839 F. Supp. 2d at 1131; Nat’l Wildlife Fed’n, 2017 WL

1829588, at *6, aff’d, 886 F.3d 803 (all ordering water to be spilled over dams rather than run

through turbines in order to improve fish migration).

       Other courts have similarly recognized the Flood Control Acts impose broad goals and

the Corps has broad discretion when balancing the multiple uses of dams, requiring compliance

with the ESA even at the expense of some uses so long as an authorized use is not entirely

abandoned. Am. Rivers v. U.S. Corps of Eng’rs, 271 F. Supp. 2d at 252-53; In re: Operation of

the Missouri River System Litigation, 421 F.3d 618, 630-31 & n.9 (8th Cir. 2005); Miccosukee

Tribe of Indians of Florida v. U.S. Army Corps of Eng’rs, 716 F.3d 535, 541-45 (11th Cir. 2013).

Because Congress did not generally mandate a particular level of any use, the agency has

discretion to “determine how to balance different interests and purposes.” Am. Rivers, Inc. v.

Corps, 421 F.3d 618, 631 (8th Cir. 2005). The same reasoning applies here.

       Federal Defendants argue that HD 531 eliminates the Corps’ discretion to reduce power

production during October through March to benefit other uses such as fish and wildlife. Fed.

Def. Br. at 17-18. This argument is based on two sentences picked from a 1000-page appendix

to HD 531, and ignores the overall content and context of the full document. Language in HD




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                             25
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 31 of 42




531 makes clear that its plans were just a “general guide” for management of the dams in the

Columbia and Willamette basins, which could be adjusted later as conditions changed or more

information about the dams’ effects became known—including effects on fish. HD 531 at 15-16,

19-21, 253, 324, 334, 342, App. P. Indeed, the very beginning of the document states that the

dams were to be operated “generally” in accordance with the plans outlined in HD 531, with

such “modifications” as the Chief of Engineers may find to be advisable. Id. at 5, 21.

       Appendix J to HD 531 pertained to the Willamette Basin in particular, and contained

extensive detail about Project dams as well as numerous studies related to regulating uses of the

dams. See id. at 1661-82 (Appendix J Table of Contents). This appendix also noted the need for

fish research, including studying how to pass fish over high dams, as well as the ability to adjust

flood control regulation in the future based on increased knowledge. Id. at 1824, 2037, 2283-84.

       Federal Defendants’ quotes concerning the “exclusive use” of certain storage water for

power production during October to March were based on the rule curves developed in the

Appendix J “reservoir regulation study,” which estimated water requirements for each authorized

use and developed a coordinated plan where each use would get maximum benefit based on an

average year. Id. at 2052; see also Wells Decl. ¶ 18 (study resulted in water control plan for each

dam). Adequate stream flows for preservation of anadromous fish was a prime consideration in

regulation of reservoirs in the Middle Fork Willamette, South Santiam, North Santiam, and

McKenzie subbasins. Id. at 2056. The study included “storage regulation for power” to estimate

the maximum storage required at each dam to ensure power production for the season. Id. at

2057-58. Notably, Appendix J stated that the reservoir regulation study was based on the best

available information at the time but the rule curves developed “should not be considered final if

future developments in the basin should alter the concept of any of the conservation




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                            26
        Case 3:18-cv-00437-HZ        Document 75       Filed 03/19/19     Page 32 of 42




requirements, or should research indicate that a change in reservoir regulation policy would be

beneficial.” Id. at 2064 (emphasis added).

       Indeed, courts have recognized that plans such as those in HD 531 are preliminary in

nature, and may be adjusted by the Corps later to accommodate newly discovered facts or

changes in physical or legal conditions. United States v. 2,606.84 Acres of Land, 432 F.2d 1286,

1292 (5th Cir. 1970), cert. denied, 402 U.S. 916 (1971); Creppel v. U.S. Army Corps of

Engineers, 670 F.2d 564, 572-73 (5th Cir. 1982). See also Britt v. U.S. Army Corps of

Engineers, 769 F.2d 84, 89 (2nd Cir. 1985).

       Accordingly, HD 531 did not set the Corps’ management in stone; the Corps has

discretion to alter operations of the Willamette dams to benefit ESA-listed species at the expense

of other uses—including power production—just as it does with the Columbia dams. Plaintiffs’

proposed measures would not cause the Corps to entirely abandon the use of these dams for

power production, it would simply curtail that production at three dams for a couple months to

benefit fish migration—an acceptable balancing of the authorized uses to comply with the ESA.

       Federal Defendants lastly argue that the Court cannot impose an injunction that would

result in total dissolved gas (“TDG”) greater than 110% below the dams because it would violate

State law. Fed. Def. Br. at 18-19. This argument is directly refuted by this Court’s recent order

requiring the Corps to increase spill over the Columbia River dams that would result in up to

115% TDG in the forebay and 120% in the tailrace of the dams. Nat’l Wildlife Fed’n, 2017 WL

1829588, at *7-9, aff’d, 886 F.3d at 823-24. Therefore, this Court could likewise order

operational changes at dams that result in greater than 110% TDG here.

       B.      Plaintiffs’ Measures Will Benefit the Species.

       The Corps’ lack of action to improve downstream fish passage at Lookout Point, Detroit,




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                            27
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 33 of 42




and Cougar dams, as well as to improve fall/winter water temperatures below Lookout Point and

Detroit dams, continues to cause significant harm to Upper Willamette River salmon and

steelhead. Plaintiffs have narrowly tailored their requested relief to address these specific harms.

Nat’l Wildlife Fed’n, 886 F.3d at 823. Some uncertainty about the efficacy of the requested

relief does negate the need for these measures when the status quo is clearly causing irreparable

harm to the listed species. Id.

       1.      Interim Measures Are Needed.

       The Corps’ biologist argues that continuing to delay any changes to downstream passage

is acceptable because the agency is working on long-term structural solutions at those dams, and

hatchery fish will sustain the species in the meantime. Piaskowski Decl. ¶¶ 7, 101. The Court

owes no deference to this opinion. Sierra Forest Legacy v. Sherman, 646 F.3d 1161, 1186 (9th

Cir. 2011) (no deference to opinions of agency experts about injunctive relief). For this and

other reasons, the Court should reject this excuse to avoid making immediate changes.

       First, the passage structures the Corps is planning at Cougar and Detroit dams are years

from implementation—and no plans are even underway at Lookout Point dam. Pl. Ex. 33

(timeline for structures); Brice Decl. ¶ 18 (Corps has “begun” NEPA process for Cougar and

Detroit dams that will inform the scale and design of the structures, but no progress on Lookout

Point); Piaskowski Decl. ¶¶ 23, 25, 39 (Detroit structure built by 2028 “if” selected during

NEPA process, Cougar built by 2022, Lookout Point on hold indefinitely). Furthermore, it is

highly uncertain as to whether these structures will be successful based on failures at other high

head dams. Connolly Decl. ¶ 28 (noting lack of success of passage structures at high head

dams); Pl. Ex. 52 (article discussing study showing highly uncertain results at passage

structures). Indeed, the trial passage structure attempted at Cougar dam in 2014 did not work.




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                             28
        Case 3:18-cv-00437-HZ          Document 75        Filed 03/19/19     Page 34 of 42




Pl. Ex. 49. Pinning all hope of downstream passage on these highly uncertain structures that are

years away from use will not prevent irreparable harm.

       Equally disturbing is the Corps’ reliance on hatchery fish to sustain the species for many

more years. Fed. Def. Br. at 21; Piaskowski Decl. ¶¶ 7, 101. Plaintiffs’ expert Mr. Schroeder

explains the danger of relying on hatchery fish, and why their use does not sustain these species.

Second Schroeder Decl. ¶ 8; see also Nat’l Wildlife Fed’n, 524 F.3d at 935 (noting that the

longer a species relies on a hatchery program for its existence, the less likely it will recover);

Native Fish Soc’y v. Nat’l Marine Fisheries Serv., 992 F. Supp. 2d 1095, 1104-05 (D. Or. 2014)

(discussing harm from hatchery fish to wild fish). Mr. Schroeder also soundly refutes Mr.

Piaskowski’s misleading claim that Upper Willamette Chinook have increased over the past ten

years. Piaskowski Decl. ¶ 18; Second Schroeder Decl. ¶¶ 2-7. As discussed in Mr. Schroeder’s

declarations, Upper Willamette Chinook and steelhead have both declined during that time.

Schroeder Decl. ¶¶ 12-13, 33-36; Second Schroeder Decl. ¶¶ 2, 6-7. These species cannot afford

a long delay to reduce significant harm from the dams to reverse their declining trends.

       The Corps has often rejected actions that would impair power production and recreation

uses at Project dams, to the detriment of the threatened fish. Plaintiffs are seeking measures and

a court order to ensure the Corps prioritizes needs of threatened salmon and steelhead over other

uses of the Project dams while still allowing for flood control and protection of human health.

       2.      Downstream Passage and Water Temperature Measures

       Plaintiffs have requested operational changes at several dams beginning this summer to

assist with downriver juvenile migration and improve water temperatures during the Chinook

rearing period. Importantly, the Corps’ Chief Engineer never claims the measures are infeasible

to implement or would interfere with flood control operations. See Wells Decl. ¶¶ 39-113. And




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                                29
        Case 3:18-cv-00437-HZ           Document 75        Filed 03/19/19      Page 35 of 42




despite assertions that the changes to operations would be burdensome to implement, she admits

that the Corps manages the dams on a day-to-day basis, continuously adjusting water

management, and can deviate from normal operations when needed. Id. ¶¶ 13-14, 16, 31-32.

Thus, the Corps is used to adjusting operations on a regular basis.

        The key part of Plaintiffs’ injunction request consists of deep drawdowns of Lookout

Point, Cougar, and Detroit reservoirs in the fall, delayed spring refill of Cougar reservoir, spring

spill at Lookout Point dam, and a spring drawdown of Fall Creek reservoir to assist with

downstream juvenile migration. Pl. Ex. 44. The Corps claims these measures will not benefit

the fish, Fed. Def. Br. at 19-23, but this opinion is based on flawed assumptions by the Corps’

biologist and is contradicted by support of these measures from NMFS, ODFW, and Plaintiffs’

experts. Notably, of the three measures the Corps states it has conducted to improve downstream

passage, the two structures have failed while the fall deep drawdowns at Fall Creek dam have

been successful at improving the Fall Creek Chinook population. Brice Decl. ¶ 5 (listing

measures); Pl. Exs. 49, 50 at 3-4 (discussing failure of Cougar and Foster passage structures);

Wells Decl. ¶ 91 & Piaskowski Decl. ¶ 23 (discussing Fall Creek drawdown and new self-

sustaining Chinook population above dam). Plaintiffs are seeking similar fall drawdowns at

Lookout Point, Detroit, and Cougar dams.

        In fact, NMFS and ODFW have urged the Corps for years to consider these passage

measures to gain immediate benefits for the fish while longer-term solutions are discussed. See

e.g., Pl. Exs. 4, 9, 11, 16 at 3, 21 at 3, 22, 28 at 2, 29, 46, 47, 51, 53-55. Plaintiffs’ experts agree

that these measures will help the species. Schroeder Decl. ¶¶ 46-63; Second Schroeder Decl. ¶¶

13, 28; Johnson Decl. ¶¶ 48-68; Domingue Decl. ¶¶ 56-76.

        The Corps’ biologist provides a detailed description about why the drawdowns at Detroit,




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                                30
        Case 3:18-cv-00437-HZ          Document 75        Filed 03/19/19      Page 36 of 42




Cougar, and Lookout Point will not benefit the fish, but he relies on faulty assumptions and

constraints regarding Plaintiffs’ request. First, Mr. Piaskowski claims that the drawdowns will

not improve passage survival of fish based on modeling and a variety of assumptions about

conditions. Piaskowski Decl. ¶¶ 28-30, 41-43, 47, 55-57, 62. As Mr. Piaskowski admits,

however, passage of fish through regulating outlets rather than turbines results in better survival;

and fish are more likely to find the regulating outlets if the reservoir level is drawn down close to

the elevation of those outlets. Piaskowski Decl. ¶¶ 30 57; Johnson Decl. ¶¶ 20, 29, 39-42, 49;

see also Pl. Exs. 24, 29 (stating that fish survival is higher through regulating outlets).

       The key flaw with Mr. Piaskowski’s reasoning is that he assumes the turbines would not

be shut off as the reservoirs are being drawn down and thus many fish would still go through

them. Piaskowski Decl. ¶¶ 28, 30, 45, 57, 76. Plaintiffs want to clarify that their requested relief

to prioritize use of regulating outlets over turbines during the drawdowns means the Corps must

turn the turbines off when it begins lowering the reservoirs for the drawdowns. Thus, turbines

would be off during the lowering of the reservoir as well as for the month the reservoir remains

near the deep drawdown elevation, which would increase passage survival during the entire

drawdown process.

       For Cougar dam, Mr. Piaskowski asserts that during a trial drawdown in December 2012,

fish passage did not improve when the reservoir was at the very lowest elevation and thus

Plaintiffs’ request will not help the fish. Piaskowski Decl. ¶ 42. However, passage did improve

over the course of the entire drawdown as more fish were directed to the regulating outlets,

which supports Plaintiffs’ proposal. Id. After that trial drawdown, NMFS continued to

encourage the Corps to consider additional deep drawdowns at Cougar dam, particularly ones

that started in summer such as Plaintiffs’ request here, showing that the expert agency continued




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                             31
        Case 3:18-cv-00437-HZ           Document 75      Filed 03/19/19     Page 37 of 42




to support that measure. Pl. Exs. 54, 56 at 5. Mr. Schroeder also questions the data and models

used by Mr. Piaskowski to support his conclusions, such as his estimates of Dam Passage

Efficiency (“DPE”), and NMFS has similarly contested the Corps’ modeling of DPE. Second

Schroeder Decl. ¶¶ 22-23; Pl. Ex. 56.

       Mr. Piaskowski next claims the drawdowns will harm downstream flows, TDG levels,

and water temperatures. Piaskowski Decl. ¶¶ 33-36, 44, 59-61. This too is based on a faulty

assumption that the drawdowns must begin at the same time the Corps normally begins to lower

the reservoirs in the fall. Yet, the Corps’ Chief Engineer readily admits that starting the

drawdowns earlier would alleviate much of the impact on downstream flows and TDG. Wells

Decl. ¶¶ 50, 82. While that solution might not address the fall water temperature impacts below

Detroit and Lookout Point dams, the Corps failed to account for Plaintiffs’ temperature control

measures, which would send cooler water through the lower regulating outlets in late fall. Pl.

Ex. 44 at 3. When an earlier and slower drawdown is combined with the temperature control

measures, the drawdowns would have less effect on flows, TDG, and water temperature.

       The bottom line is that, as Plaintiffs recognized in their request for relief, coordination

with the experts at NMFS and ODFW is critical during implementation of these measures. Pl.

Ex. 44 at 3-4. The expert agencies can weigh the tradeoffs between improved passage and

effects to flows and water quality and determine the timing and rate of the drawdowns that will

be most beneficial to the fish. Second Schroeder Decl. ¶¶ 13-18. NFMS has stated in the past

that improved downstream passage is higher priority. Pl. Exs. 16 at 3, 57 at 5-6.

       The Corps’ argument that measures at Cougar, Lookout Point, and Fall Creek dams to

improve fry migration in spring will not be helpful due to poor rearing habitat downriver is also

unsupported. Piaskowski Decl. ¶¶ 48-50, 71, 78-83. Plaintiffs’ expert explains the importance




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                                32
        Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 38 of 42




of maintaining diversity in the species through different migration timing of juveniles, and that

some fry would naturally migrate in spring. Second Schroeder Decl. ¶¶ 25-27; Schroeder Decl. ¶

20. Mr. Schroeder also explains that rearing in reservoirs is not as beneficial as Mr. Piaskowski

claims given the high level of predation and disease that occurs to juvenile salmon and steelhead

in reservoirs, and that downriver migration of larger juveniles may not translate to higher

productivity for the population. Second Schroeder Decl. ¶ 24; see also Schroeder Decl. ¶¶ 20,

28; Johnson Dec. ¶ 38 (discussing high predation, parasites, and disease in reservoirs). NMFS

and ODFW have both recommended delayed refill at Cougar as an interim passage measure to

allow for spring migration. Pl. Exs. 16 at 3, 54, 55.

       Likewise, the Corps continues to resist outplanting fish above Green Peter dam to further

efforts for downstream passage at that dam, a necessary element to obtain access to important

spawning habitat in the South Santiam subbasin. Fed. Def. Br. at 25-26; Second Schroeder Decl.

¶ 21. NMFS has repeatedly recommended such action. Pl. Exs. 10 at 2-3, 30, 31. In contrast to

the Corps’ assertion that none of Plaintiffs’ measures will help Upper Willamette steelhead, the

proposed measures at Detroit and Green Peter dams are a necessary step for restoring access to

steelhead spawning habitat in the North and South Santiam subbasins, which is critical for

recovery of this species. Second Schroeder Decl. ¶¶ 19-21.

       With regard to the spring drawdown at Fall Creek dam, Plaintiffs recognize the need to

account for the adult collection facility below the dam. Piaskowski Decl. ¶ 70. Therefore,

Plaintiffs adjust their request such that the drawdown would occur to an elevation of 728 feet and

would remain near that elevation from April 1 to June 30, with the regulating outlets open as

much as possible during that time to allow for egress of fish.

       Finally, Federal Defendants claim that Plaintiffs’ water temperature control measures will




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               33
        Case 3:18-cv-00437-HZ         Document 75        Filed 03/19/19    Page 39 of 42




not benefit fish below Detroit and Lookout Point dams. Fed. Def. Br. at 26-27. At Detroit,

Plaintiffs’ drawdown request would allow the lower regulating outlet to be used during the fall

and early winter rearing period when water temperatures are regularly higher than desired.

Wells Decl. ¶ 103; Pl. Ex. 36 at 110. In fact, the Corps used the lower regulating outlet at

Detroit for water temperature control in 2015 when the reservoir level was very low due to

drought. Well Decl. ¶ 101. At Lookout Point dam, the Corps has never tested whether use of the

deeper regulating outlet in fall would lower downstream temperatures that routinely far exceed

standards for salmon. See Pl. Br. at 19-20. Given the importance of the Middle Fork Willamette

Chinook population, and its dire status, any potential to improve conditions is worth testing.

NMFS recently again recommended use of regulating outlets for interim temperature control

operations. Pl. Ex. 58 at 2.

       Overall, Plaintiffs have provided ample evidence that their downstream passage and

water temperature measures will likely benefit the species and they have refuted the faulty

assumptions relied upon by Federal Defendants. “Given that population declines have occurred

under status quo operations at the Corps dams and recent trends suggest further declines, action

is needed now to improve current conditions and protect wild populations . . . . years of

additional delay before implementing downstream passage measures will cause unacceptable and

unnecessary harm to the species.” Second Schroeder Decl. ¶ 28.

       3.      Other Requested Measures

       Federal Defendants offer a variety of objections to Plaintiffs’ other requests: re-running

models of other interim downstream passage measures, strict compliance with maintenance

schedules and emergency protocols, and better coordination with NMFS and ODFW. Fed. Def.

Br. at 26-27. These measures will benefit the species.




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                             34
        Case 3:18-cv-00437-HZ         Document 75          Filed 03/19/19   Page 40 of 42




       First, Plaintiffs have requested that the additional passage measures be re-modeled

because they could provide even better downstream migration for juvenile fish, and the Corps

improperly assumed it could not conduct them due to impacts to power production, recreation, or

water supply. As Plaintiffs discussed above, the Corps has authority to reduce these uses for the

benefit of threatened fish and thus must re-consider implementation of other passage measures

that could provide an even greater benefit to the fish. See Schroeder Decl. ¶ 47 (noting run-of-

river operation would likely be more beneficial).

       Second, evidence in the record shows that the Corps frequently deviates from

maintenance schedules and emergency protocols approved by NMFS, which impairs water

quality conditions for salmon and steelhead. Pl. Exs. 34 at 27, 39, 58 at 2. Moreover, relations

between the Corps and NMFS or ODFW about management of Willamette dams has often been

strained, with NMFS and ODFW expressing concern about the Corps’ lack of actions to change

operations for the benefit of Upper Willamette salmon and steelhead, particularly with regard to

downstream fish passage. Pl. Exs. 4, 5, 6, 7, 9, 16 at 3, 51. This evidence demonstrates the need

for a Court order to reduce the Corps’ deviation from the expert agencies’ recommendations.

       In sum, Federal Defendants offer no alternatives for improving downstream passage or

water temperatures other than continuing to delay actions until unproven structures are

potentially built far in the future. Plaintiffs’ measures may not ensure recovery of the species,

but Federal Defendants’ proposed path forward will almost surely lead to their extinction.

                                         CONCLUSION

       For the foregoing reasons, Plaintiffs respectfully request the Court grant their motion for

preliminary injunction and order their requested relief.




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                               35
       Case 3:18-cv-00437-HZ   Document 75       Filed 03/19/19    Page 41 of 42




Dated: March 19, 2019          Respectfully submitted,


                                /s/Lauren M. Rule
                               Lauren M. Rule (OSB #015174)
                               Elizabeth H. Potter (OSB #105482)
                               ADVOCATES FOR THE WEST
                               3701 SE Milwaukie Ave, Suite B
                               Portland, OR 97202
                               Tel: (503) 914-6388
                               lrule@advocateswest.org
                               epotter@advocateswest.org

                               Attorneys for Plaintiffs




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                              36
       Case 3:18-cv-00437-HZ         Document 75       Filed 03/19/19     Page 42 of 42




       Exhibits to Plaintiffs’ Reply in Support of Motion for Preliminary Injunction

       The following exhibits are public records from federal or state agencies or their websites.

Exhibit 49:   Memo from Stephanie Burchfield to Army Corps of Engineers re: review of draft
              report on preliminary findings at Cougar portable floating fish collector (Nov. 28,
              2014).

Exhibit 50:   WATER Fish Facility Design Work Group meeting minutes (March 5, 2019).

Exhibit 51:   NMFS memo re: WATER Manager’s Forum Topics (Sept. 11, 2017).

Exhibit 52:   Columbia Basin Bulletin article on fish collector study (Aug. 24, 2018).

Exhibit 53:   Memo from Stephanie Burchfield to Army Corps of Engineers re: review of Draft
              EA for Lookout Point Fish Passage Enhancement (Nov. 25, 2016).

Exhibit 54:   Memo from Stephanie Burchfield to Army Corps of Engineers re: Willamette
              Project Operating Plan, Water Year 2014 (April 16, 2014).

Exhibit 55:   Memo from ODFW to Army Corps of Engineers re: review of measures in COP
              analysis (March 14, 2014).

Exhibit 56:   Memo from Stephanie Burchfield to Army Corps of Engineers re: review of Fish
              Benefits Workbook (March 7, 2014).

Exhibit 57:   Letter and attachment from NMFS to Army Corps of Engineers re: 2012
              Willamette Basin Annual Operations Report (Aug. 21, 2013).

Exhibit 58:   Memo from Stephanie Burchfield to Army Corps of Engineers re: 2016
              Willamette Basin Annual Water Quality Report (April 28, 2017).




REPLY IN SUPPORT OF MOTION FOR PRELIMINARY INJUNCTION                                           37
